              Case 12-40944-RAM         Doc 270     Filed 12/09/19     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                         CASE NO: 12-40944-RAM
                                                               CHAPTER 13
GERDA WILLIAMS,

      Debtor.
_________________________________________/

     ARVEST CENTRAL MORTGAGE COMPANY RESPONSE IN SUPPORT OF
   TRUSTEE’S MOTION TO MODIFY PLAN OR IN THE ALTERNATIVE, DISMISS
                               CASE

         Arvest Central Mortgage Company, its successors and/or assigns ("Secured Creditor"),

by and through its undersigned counsel responds in support of the United States Trustee’s

Motion to Modify Plan or in the Alternative Dismiss Case (Doc 246; “Motion to Modify”) and

states as follows:

         1.    On December 31, 2012, Gerda Williams, (the “Debtor”) filed a voluntary petition

pursuant to Chapter 13 of the Bankruptcy Code.

         2.    Secured Creditor holds a security interest in the Debtor's real property located at

1431 North West 55th Terrace, Miami, FL 33142 (the “Property”), for which Secured Creditor

holds Claim No. 3 (“Claim”) The Claim evidenced a secured claim of $278,715.57, arrears of

$28,715.57 and an ongoing post-petition monthly payment is $1,999.85.

         3.    On August 22, 2019, the United States Trustee filed its Motion to Modify.

         4.    On March 18, 2013, the Court entered an Order Granting Debtor’s Verified

Motion to Value Claim of Central Mortgage Company (Doc 79; “Valuation Order”). Said

Valuation Order provided that Secured Creditor shall have an allowed secured claim of

$116,600.00 to be paid over 60 months at 3.25% interest and an unsecured amount of

$161,644.68. Additionally, the following payment changes have been filed:



B&S File No.: 12-F02142
              Case 12-40944-RAM        Doc 270      Filed 12/09/19    Page 2 of 4




           Payment Change      Payment Change          New Payment         Reason for change
              Filed Date        Effective Date
             02/05/2016           03/01/2016              $2,790.39         Change in escrow
                                                                             from $525.69 to
                                                                                 $682.26
             02/01/2017           03/01/2017              $2,712.05         Change in escrow
                                                                             from $682.26 to
                                                                                 $603.92
             02/08/2018           03/01/2018              $2,733.72         Change in escrow
                                                                             from $603.92 to
                                                                                 $625.59


       5.      On May 11, 2018, Trustee filed Notice of Delinquency in confirmed Chapter 13

Plan Payments (Doc. 211), Debtor was delinquent $111,957.91 and had forty-five (45) days to

make all payments due under the Confirmed Plan/Modified Plan, including any payments that

become due within the forty-five (45) day period.

       6.      On June 19, 2018, this Court entered an Agreed Order Granting Motion for

Allowance of Administrative Expenses of Arvest Central Mortgage Company (Doc. 212) (the

“Escrow Order”), ordering Debtor to cure post-petition escrow deficiencies totaling $29.866.71

within 45 days of the Escrow Order.

       7.      On July 16, 2018, Order Granting Chapter 13 Trustee’s Request to Dismiss Case

for Failure to Remain Current in Plan Payments (Doc. 215) was entered as Debtor failed to

become current.

       8.      On April 25, 2019, Debtor filed an Emergency Motion to Reopen Case and

Motion to Reinstate Case under the last-confirmed Second Modified Chapter 13 Plan (Doc. 219).

In the, Motion Debtor stated that she obtained a refinance for subject property that would allow

enough funds to be generated to complete the Chapter 13 Plan, which this Court subsequently

granted.


B&S File No.: 12-F02142
                Case 12-40944-RAM              Doc 270       Filed 12/09/19        Page 3 of 4



        9.       Following reinstatement of the Debtor’s bankruptcy case, the Debtor paid the

remaining amount due under the Valuation Order but has not satisfied other amounts due to

Secured Creditor; including, the total due under the Escrow Order, costs incurred in a foreclosure

case while the bankruptcy was dismissed, bankruptcy costs and fees, and subsequent escrow

advances.

        10.      As of December 9, 2019, Debtor remains indebted to Secured Creditor in the total

amount of $46,128.401 (the “Current Amount Due”), broken down as follows:

        -     Amount due under Escrow Order: $29,866.71

        -     Escrow advances following the Escrow Order: $12,250.18

        -     Escrow balance as of the entry of the Valuation Order: $1,597.52

        -     Total fees and expenses: $8,071.74

        -     Less overpayment: -$5,657.75

        11.      Secured Creditor should be permitted to join in Trustee’s Motion to Modify and

requests that the Debtor modify her Plan to treat the Current Amount Due.

        12.      Secured Creditor has incurred attorney’s fees as a result of the necessity of the

filing of this motion.




1 Secured Creditor is holding $19,695.06 from as a loss draft balance from an insurance claim. With Debtor’s
written permission, this amount may be applied to the Current Amount Due upon payoff.


B&S File No.: 12-F02142
              Case 12-40944-RAM          Doc 270       Filed 12/09/19   Page 4 of 4



       WHEREFORE, Secured Creditor prays that this Court enter an Order granting the

Motion to Modify and requiring Debtor to address the Current Amount Due, and grant any such

further relief that his Court deems just and proper.

                                      BROCK & SCOTT, PLLC
                                      Attorney for Secured Creditor
                                      2001 Northwest 64th Street, Suite 130
                                      Fort Lauderdale, FL 33309
                                      Phone: 813-342-2200
                                      Fax: 954-618-6954
                                      Floridabklegal@Brockandscott.com

                                      /s/ Patrick Hruby
                                      PATRICK HRUBY, ESQUIRE
                                      Florida Bar No.: 0088657


       I CERTIFY that a true copy hereof has been served electronically or via U.S. mail, first-

class postage prepaid, to: Gerda Williams, 6712 SW 34th Court, Hollywood, FL 33023; Michael

A. Frank, Esq, 10 NW LeJeune Rd #620, Miami, FL 33126; Nancy K. Neidich, POB 279806,

Miramar, FL 33027; Office of the U.S. Trustee, 51 S.W. 1st Ave., Suite 1204, Miami, FL 33130,

this 9th day of December, 2019.

                                      BROCK & SCOTT, PLLC
                                      Attorney for Secured Creditor
                                      2001 Northwest 64th Street, Suite 130
                                      Fort Lauderdale, FL 33309
                                      Phone: 813-342-2200
                                      Fax: 954-618-6954
                                      Floridabklegal@Brockandscott.com

                                      /s/ Patrick Hruby
                                      PATRICK HRUBY, ESQUIRE
                                      Florida Bar No.: 0088657




B&S File No.: 12-F02142
